MEMORANDUM DECISION
                                                                         Feb 12 2015, 10:15 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Barbara J. Simmons                                        Gregory F. Zoeller
      Oldenburg, Indiana                                        Attorney General of Indiana
                                                                Kenneth E. Biggins
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana




                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Larry Cameron,                                           February 12, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               49A02-1407-CR-505
              v.
                                                               Appeal from the Marion Superior
      State of Indiana,                                        Court
                                                               The Honorable David Cook, Judge
      Appellee-Plaintiff.                                      Cause No. 49F07-1311-CM-73790




      Robb, Judge.



                                 Case Summary and Issue
[1]   Following a bench trial, Larry Cameron was found guilty of resisting law

      enforcement, a Class A misdemeanor. Cameron appeals, raising one issue for

      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-505 | February 12, 2015    Page 1 of 6
      our review: whether Cameron committed resisting law enforcement when he

      fled a building during the execution of a search warrant and continued to run

      despite an officer’s order to stop. Concluding law enforcement had authority to

      detain Cameron and that there was sufficient evidence to support his

      conviction, we affirm.



                            Facts and Procedural History
[2]   On November 13, 2013, Indianapolis Metropolitan Police Officer Miguel Roa

      assisted the police vice team in executing a search warrant on a residence in

      which the police suspected illegal gambling took place. When police

      announced their presence at the front door and entered the residence, Officer

      Roa, who was standing along the side of the house, saw several persons run

      from the back exit. Cameron was among the individuals who ran out the back

      door. Officer Roa chased after Cameron, yelling for him to stop and identifying

      himself as a police officer. Officer Roa pursued Cameron the length of two

      house lots before Cameron stopped running. Cameron claimed he did not hear

      the officer yelling at him to stop.


[3]   The State charged Cameron with resisting law enforcement by fleeing, a Class

      A misdemeanor, and unlawful gambling, a Class B misdemeanor. Following a

      bench trial, the court found Cameron not guilty of unlawful gambling but guilty

      of resisting law enforcement. The trial court imposed a one-year sentence, with

      two days credit and 363 days suspended to probation. Cameron was also



      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-505 | February 12, 2015   Page 2 of 6
      ordered to complete forty-eight hours of community service. This appeal

      followed.



                                 Discussion and Decision
                                      I. Standard of Review
[4]   When reviewing a defendant’s claim of insufficient evidence, the reviewing

      court will neither reweigh the evidence nor judge the credibility of the

      witnesses, and we must respect the trier of fact’s ability to weigh conflicting

      evidence. McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005). We consider only

      the probative evidence and reasonable inferences therefrom supporting the

      verdict. Id. And we must affirm “if the probative evidence and reasonable

      inferences drawn from the evidence could have allowed a reasonable trier of

      fact to find the defendant guilty beyond a reasonable doubt.” Id. (citation

      omitted).


                               II. Cameron’s Duty to Stop
[5]   A person commits resisting law enforcement by fleeing as a Class A

      misdemeanor if he “knowingly or intentionally . . . flees from a law

      enforcement officer after the officer has, by visible or audible means, . . .

      identified himself or herself and ordered the person to stop.” Ind. Code § 35-

      44.1-3-1(a)(3). Cameron argues that the evidence is insufficient to convict him

      of resisting law enforcement because he did not have a duty to stop and Officer

      Roa did not have authority to detain him.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-505 | February 12, 2015   Page 3 of 6
[6]   Just last year, our supreme court resolved a conflict between Indiana Court of

      Appeals’ decisions as to whether an officer’s order to stop must be lawful in

      order to sustain a conviction under Indiana’s resisting law enforcement statute.

      See generally Gaddie v. State, 10 N.E.3d 1249 (Ind. 2014). The court’s decision in

      Gaddie focused on rights guaranteed by the Fourth Amendment, which states

      “[t]he right of the people to be secure in their persons, houses, papers, and

      effects, against unreasonable searches and seizures, shall not be violated . . . .”

      U.S. Const. amend. IV.


[7]   The Fourth Amendment requires that a law enforcement officer must have at

      least a minimal level of objective justification for detaining an individual—

      namely, reasonable suspicion, if not probable cause. Illinois v. Wardlow, 528
U.S. 119, 123 (2000). “[W]hen an officer, without reasonable suspicion or

      probable cause, approaches an individual, the individual has a right to ignore

      the police and go about his business.” Id. at 125. With those constitutional

      principles in mind, our supreme court reasoned that “[i]f a citizen’s freedom to

      walk away is deemed a criminal offense merely because it follows an officer’s

      command to halt—even in the absence of probable cause or reasonable

      suspicion—then the citizen’s freedom is restrained contrary to the protections of

      the Fourth Amendment.” Gaddie, 10 N.E.3d at 1254. Accordingly, the court

      held that “[t]o avoid conflict with the Fourth Amendment, Indiana Code

      section 35–44.1–3–1(a)(3) . . . must be construed to require that a law

      enforcement officer’s order to stop be based on reasonable suspicion or probable

      cause.” Id. at 1256.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-505 | February 12, 2015   Page 4 of 6
[8]   Cameron contends that he had no duty to stop when ordered to do so by

      Officer Roa. He claims that there was no evidence that he had committed a

      crime and that Officer Roa did not have reasonable suspicion to believe that he

      was involved in any sort of criminal activity. We disagree. Officer Roa was

      aware that the residence being searched was suspected of hosting illegal

      gambling activity, and he witnessed Cameron flee from the back door of that

      residence at the same moment that police officers announced themselves and

      entered to execute a search warrant. We believe that at that moment there were

      “specific and articulable facts,” Terry v. Ohio, 392 U.S. 1, 21 (1968), giving rise

      to reasonable suspicion justifying Officer Roa’s order for Cameron to stop.


[9]   Even if Officer Roa did not have reasonable suspicion to believe Cameron was

      involved in criminal activity, his conviction for resisting law enforcement by

      fleeing would still be appropriate under the circumstances. Although Gaddie’s

      holding specifically made reference to a requirement for “reasonable suspicion

      or probable cause,” it is quite clear that the decision was meant to prevent

      convictions that offend Fourth Amendment principles. 10 N.E.3d at 1256.

      “[A] warrant to search for contraband founded on probable cause implicitly

      carries with it the limited authority to detain the occupants of the premises

      while a proper search is conducted.” Michigan v. Summers, 452 U.S. 692, 705

      (1981) (footnotes omitted); see also Bailey v. United States, 133 S.Ct.1031, 1037-38

      (2013) (“The rule in Summers . . . does not require law enforcement to have

      particular suspicion that an individual is involved in criminal activity or poses a

      specific danger to the officers.”). Here, Cameron was an occupant of a building


      Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-505 | February 12, 2015   Page 5 of 6
       being subjected to the execution of a valid search warrant. As such, Officer

       Roa’s detention of Cameron—with or without particularized reasonable

       suspicion—would not run afoul of Fourth Amendment protections. Therefore,

       Cameron had a duty to stop when ordered, and there was sufficient evidence to

       support his conviction for resisting law enforcement by fleeing.



                                               Conclusion
[10]   Concluding law enforcement had authority to detain Cameron during the

       execution of a search warrant and that there was sufficient evidence to support

       his conviction, we affirm.


[11]   Affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1407-CR-505 | February 12, 2015   Page 6 of 6